MARTIN, Judge.
Plaintiff’s evidence merely tended to show that the defendant was found sitting some five to fifteen feet from the station wagon, and plaintiff had been told by defendant that there were other people in the car. There is no other evidence connecting defendant to the station wagon. The identity of the driver of an automobile may be established by circumstantial evidence, either alone or in connection with direct evidence. Morris v. Bigham, 6 N.C. App. 490, 170 S.E. 2d 534 (1969) ; King v. Bonardi, 267 *334N.C. 221, 148 S.E. 2d 32 (1966) ; Drumwright v. Wood, 266 N.C. 198, 146 S.E. 2d 1 (1966).
“Inferences as to who was driving the automobile at the time of the wreck cannot rest on conjecture and surmise. Parker v. Wilson, 247 N.C. 47, 100 S.E. 2d 258; Sowers v. Marley, 235 N.C. 607, 70 S.E. 2d 670. The inferences permitted by the rule are logical inferences reasonably sustained by the evidence, when considered in the light most favorable to the plaintiff. Whitson v. Frances, 240 N.C. 733, 83 S.E. 2d 879.” Stegall v. Sledge, 247 N.C. 718, 102 S.E. 2d 115 (1958).
In determining the sufficiency of the evidence to withstand a motion for a directed verdict made by defendant, all evidence which supports plaintiff’s claim must be taken as true and considered in the light most favorable to plaintiff, giving him the benefit of every reasonable inference which may legitimately be drawn therefrom, and with contradictions, conflicts and inconsistencies being resolved in plaintiff’s favor. Ingold v. Light Co., 11 N.C. App. 253, 181 S.E. 2d 173 (1971). Plaintiff’s evidence, considered in light of the foregoing rule, does not remove the identity of the driver of the station wagon from the realm of mere conjecture.
Affirmed.
Chief Judge Brock and Judge Morris concur.